DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record is Garn (US 20170215772 A1) in view of White (CA 2812678 A1).  While Garn in view of White teaches segmenting respiratory signals, acquiring data pairs of power spectrum and frequency components, training a respiratory status classifier, and a decision tree, Garn in view of White fails to teach wherein the decision tree classifier is used using the specific power spectrum and frequency components to select the specific signals to use in the respiratory status classifier.  This distinguishes the claimed invention over the prior art and allows for more accurate classification due to better signals being used to train the classifier
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072. The examiner can normally be reached M-F 7:30-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.A.W./Examiner, Art Unit 3791                                                                                                                                                                                                        




/PATRICK FERNANDES/Primary Examiner, Art Unit 3791